NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3930-19

BRIAN BUTCH,

          Plaintiff-Respondent,

v.

RICK CUTTRELL, Custodian
of Records for the Township
of Neptune,

          Defendant,

and

TOWNSHIP OF NEPTUNE,

     Defendant-Appellant.
__________________________

                   Submitted January 5, 2022 – Decided January 12, 2022

                   Before Judges Gilson and Gooden Brown.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Monmouth County, Docket No. L-1109-18.

                   Marmero Law, LLC, attorneys for appellant (Michael
                   R. Burns, on the briefs).
            Law Office of Donald F. Burke, attorneys for
            respondent (Donald F. Burke and Donald F. Burke Jr.,
            on the brief).

PER CURIAM

      We have been advised that this matter has been amicably resolved and the

parties have stipulated to the dismissal of this appeal. Accordingly, the appeal

is dismissed with prejudice and without costs.

      Dismissed.




                                                                          A-3930-19
                                       2